DETAILED ACTION

        Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities:
	Paragraph [0053], line 7, “bristle tufts 23” should read – bristle tufts 21 --.
Appropriate correction is required.

Claim Objections
3.	Claims 4-7 are objected to because of the following informalities:
	Claim 4, lines 2-3, “the personal care appliance” lacks proper antecedent basis.
	Claim 5, line 3, “the personal care appliance” lacks proper antecedent basis.
	Claim 6, line 2, “the personal care appliance” lacks proper antecedent basis.
	Claim 7, line 3, “the personal care appliance” lacks proper antecedent basis.
Appropriate correction is required.

Allowable Subject Matter
4.	Claims 1-13 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Cooper and Grez are pertinent to cleaning devices with various shear thickening fluid arrangements.





6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






								/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723